Morton, J.
The plaintiff does not rely upon the exceptions which she took to the admission of evidence, but she insists that the rulings requested by her should have been given.
The case was tried without a jury, and the court found generally for the defendant. One question was whether credit was given to the husband or to the wife. It is possible that the judge may have found that credit was given to the wife and not to the husband. If so, that disposed of the case on a ground which rendered inapplicable the rulings which were requested. The plaintiff contends, however, that the fact that the judge passed upon the rulings tends to show that he could not have disposed of the case on that ground, and we therefore pass to a consideration of the other questions involved.
It is not contended that the wife had express authority from the defendant to purchase the dress. The plaintiff relies on the obligation which a husband is under to furnish his wife with necessaries suitable to her station in life, and on the authority which she has by law, in case of his neglect to do so, to purchase them on his credit. The question is whether, under the circumstances of this case, the defendant is liable on that ground. A wife has not authority to purchase on her husband’s credit such clothing as she deems suitable and proper. Generally speaking, it is only in cases of necessity that the law constitutes her his agent with authority to pledge his credit. This is the law in England, as well as here. Raynes v. Bennett, 114 Mass. 424. Conant v. Burnham, 133 Mass. 503. Debenham v. Mellon, 6 App. Cas. 24. Jolly v. Rees, 15 C. B. (N. S.) 628. It is possible that the husband’s consent to or acquiescence in the doing *353of certain things by the wife may constitute her his agent quoad such matters. Such an agency may be presumed, perhaps, under some circumstances, in regard to those things relating to the family, for instance, which it is usual for the wife to do, and which she does without any question or objection on the part of her husband. Debenham v. Mellen, ubi supra. This case, however, as already observed, stands on a different ground from either of those just referred to.
The plaintiff and his wife were living together, and he paid all of the expenses for the maintenance of the household, except those for the clothing of his wife and daughters. The bulk of those was paid by the wife out of her income. She had been accustomed for ten years to do this, though the defendant had paid some bills for clothing contracted by her in his name. For aught that appears, her income was sufficient to clothe her suitably according to her station in life, and it fairly may be assumed that it was understood between them that it should be used by her in this manner. We do not see how, under such circumstances, the defendant can be held liable. Assuming that the dress was suitable according to her station in life, it does not appear that the defendant had refused or neglected to provide his wife with suitable clothing, and consequently one of the essential grounds in which the law raises an agency in the wife’s favor to bind the husband was wanting. Further, the judge who heard the case may have found that, although the dress was suitable, it was not necessary.
We do not mean to intimate that the fact that a wife has an income of her own relieves the husband from his obligation to support her, or absolves him from liability for suitable clothing bought by her in consequence of his refusal or neglect to provide it for her. It is not necessary to decide that question now. See Thorpe v. Shapleigh, 67 Maine, 235; Liddlow v. Wilmot, 2 Stark. 86.
The rulings asked for assumed in one form or another that the defendant was liable. As we do not think that he is, it is unnecessary to consider them in detail. The modifications which the judge made in the fourth and sixth rulings asked for were rightly made.

Exceptions overruled.